IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                          : NO. 221
                                :
FINANCIAL INSTITUTIONS APPROVED : DISCIPLINARY RULES
AS DEPOSITORIES FOR FIDUCIARY   :
ACCOUNTS                        : DOCKET
                                :


                                         ORDER

PER CURIAM


         AND NOW, this 5th day of May, 2022, it is hereby Ordered that the financial

institutions named on the attached list are approved as depositories for fiduciary accounts

in accordance with Pa.R.D.E. 221.